     Case: 2:17-cr-00151-EAS Doc #: 78 Filed: 10/23/18 Page: 1 of 1 PAGEID #: 665



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA,

                      Plaintiff,                      NOTICE
v.                                                    Case No. 2:17-cr-151(1)
                                                      CHIEF JUDGE SARGUS, JR.
SALIM DAHDAH, M.D.,

                       Defendant.


       TAKE NOTICE that a proceeding in this case has been RESET for the place, date,
and time set forth below:

Place: United States District Court            COURTROOM #2
       Joseph P. Kinneary U.S. Courthouse
       85 Marconi Boulevard                    November 15, 2018 at 2:30 P.M.
       Columbus, Ohio 43215

TYPE OF PROCEEDING: CHANGE OF PLEA

If Defendant is on bond, it is the responsibility of counsel to notify the defendant of the
hearing, date, location and time.




                                         EDMUND A. SARGUS, JR.
                                         UNITED STATES CHIEF DISTRICT JUDGE
DATE: October 23, 2018

                                            /s / Christin M. Werner
                                         (By) Christin M. Werner, Deputy Clerk
